Citation Nr: 1636300	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  15-46 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and prostate cancer.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for prostate cancer due to exposure to herbicides.

4.  Entitlement to service connection for diabetes mellitus, type II, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952, and from December 1963 to September 1980.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 1997 rating decision last denied service connection for hypertension; an April 2012 rating decision last denied service connection for prostate cancer.  

2.  Evidence pertaining to the Veteran's hypertension and prostate cancer was not previously submitted, relates to unestablished facts that are necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's hypertension had its onset in service or is otherwise etiologically related to his active service.

4.  Resolving doubt in his favor, the record establishes that the Veteran had active service in the Republic of Vietnam during the Vietnam War; and, therefore, he is presumed to have been exposed to herbicide agents (Agent Orange).

5.  The Veteran's prostate cancer and diabetes mellitus type II are recognized by the VA as causally related to exposure to herbicide agents used in Vietnam.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that last denied service connection for hypertension and the April 2012 rating decision that last denied service connection for prostate cancer are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the last final rating decisions is new and material and the claims for service connection for hypertension and prostate cancer are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Prostate cancer was incurred in active service. 38 U.S.C.A. §§ 1110, 1111, 1116, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2015).

5.  Diabetes mellitus, type II, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1116, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran most recently filed a request to reopen his claims for entitlement to service connection for hypertension and prostate cancer in October 2012. 

At the time of his last final denials, evidence of record included service treatment records and treatment records.

Since the last final denials, evidence added to the record includes the Veteran's statements, and additional VA and private treatment records.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for hypertension and prostate cancer are reopened.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Hypertension 

The Veteran alleges that he has developed hypertension due to his active military service.  Criteria for service connection are outlined above.  See 38 U.S.C.A.   §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In-service blood pressure readings include a reading of 132/99 on a July 1973 examination.  

The Veteran initially filed a claim for service connection for high blood pressure in September 1981 (within one year following separation from service).  The Veteran was provided a January 1982 VA examination in connection with his claim.  He was diagnosed with hypertension. The evidence continues to reflect that the Veteran currently suffers from hypertension.  

The Board notes that an etiological opinion has not been obtained.  Nevertheless, the Veteran demonstrated some elevated blood pressure readings during his twenty years of active duty service.  Moreover, the Veteran filed a claim for hypertension within one year of separation from active service; when he was finally accorded a VA examination the examiner diagnosed him with hypertension.  The VA examination confirmed the Veteran's contentions of blood pressure issues.  The Board finds it is more likely than not that the Veteran had hypertension at the time he filed his September 1981 claim; the VA examination merely confirmed his assertions.  Therefore, with resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for hypertension is warranted.  

Prostate Cancer and Diabetes Mellitus, Type II

The Veteran is claiming entitlement to service connection for residuals of prostate cancer and diabetes mellitus type II, claimed as due to exposure to herbicides.  He maintains that he is entitled to the presumption of herbicide exposure because he served aboard the U.S.S. AULT.  Personnel records confirm that the Veteran was stationed aboard this vessel during various periods of 1967. 

In this light, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, and prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e) (2015).

Although the Veteran's military records do not reflect service in the Republic of Vietnam during part of the applicable time period (January 9, 1962, to May 7, 1975), other evidence in the file, when considered in the light most favorable to the Veteran, indicates service in the Republic of Vietnam.

Specifically, a Compensation and Pension Service Bulletin, most recently revised by the VA in June 2016, addresses the fact that a number of offshore 'blue water' naval vessels conducted operations on the inland 'brown water' rivers and delta areas of Vietnam. Pursuant to this Bulletin, if a Veteran's service abroad one of the listed ships can be confirmed through military records during the specified time frames, then exposure to herbicides can be presumed without further development.  

The Board notes that U.S.S. AULT is noted to have operated on the Mekong River Delta and Soirap River in May 1967.  It is listed as a ship operating temporarily on Vietnam's inland waterways.  It is noted that Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  Personnel records confirm the Veteran served on the U.S.S. AULT during the relevant time frame.  Thus, exposure to herbicides is conceded.

Current treatment records reflect the Veteran has been diagnosed with diabetes mellitus, type II and prostate cancer.  As the Veteran is presumed to have been exposed to herbicides in Vietnam, and diabetes mellitus type II and prostate cancer are among the diseases listed under 38 C.F.R. § 3.309(e), a grant of service connection is warranted.

ORDER

The claim for service connection for hypertension is reopened.

The claim for service connection for prostate cancer is reopened.

Service connection for hypertension is granted.

Service connection for prostate cancer due to exposure to herbicides is granted.

Service connection for diabetes mellitus, type II, due to exposure to herbicides is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


